NO. 07-06-0007-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 25, 2006

                         ______________________________


                     IN THE INTEREST OF C.L.P., D.R.P., D.J.W.,
                          AND K.H.W., MINOR CHILDREN


                       _________________________________

             FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                  NO. 33,638; HONORABLE LEE WATERS, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant Camron Leroy Pike, Sr. perfected this appeal from the trial court’s order

terminating his parental rights. On January 13, 2006, the trial court signed an order

granting Pike’s motion for new trial, sustaining his claim of indigence, and appointing

counsel. An order granting a new trial vacates the original judgment appealed from and

returns the case to the trial court as if no previous trial or hearing had been conducted.

See Old Republic Ins. Co. v. Scott, 846 S.W.2d 832, 833 (Tex. 1993); Long John Silver’s,
Inc. v. Martinez, 850 S.W.2d 773, 777 (Tex.App.–San Antonio 1993, writ dism’d w.o.j.).

Thus, there is no final order from which an appeal may be prosecuted.


      Accordingly, the appeal is dismissed for want of jurisdiction.


                                         Don H. Reavis
                                           Justice




                                            2